Order entered March 13, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                         No. 05-19-00942-CR
                         No. 05-19-00943-CR
                         No. 05-19-00944-CR
                MARCOS GALLEGOSMARTINEZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

             On Appeal from the 204th Judicial District Court
                          Dallas County, Texas
     Trial Court Cause Nos. F18-57057-Q, F18-57058-Q & F18-57059-Q

                                     ORDER

      Before the Court is April Smith’s March 2, 2020 motion to withdraw as

counsel for appellant. We GRANT the motion and DIRECT the Clerk to remove

April Smith as appellant’s counsel of record.

      We ORDER the trial court to appoint new counsel to represent appellant in

these appeals. We ORDER the trial court to transmit a supplemental clerk=s
record containing the order appointing new counsel to this Court within THIRTY

DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Tammy

Kemp, Presiding Judge, 204th Judicial District Court; to April Smith; and to the

Dallas County District Attorney’s Office.

      We ABATE these appeals to allow the trial court to comply with this order.

We will reinstate the appeals when we receive the order appointing new counsel.




                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE